Citation Nr: 0709331	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative joint disease of the right knee.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1982 to October 2002.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Board remanded the claim for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. The right knee disability is manifested by limitation of 
flexion to about 40 degrees due to pain on repetitive motion.

2. The right knee disability is also manifested by laxity of 
the anterior collateral ligament, resulting in slight 
instability, from July 21, 2006.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for degenerative joint disease of right knee disability based 
on limitation of motion have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5260, 5261 (2006).  

2. The criteria for an initial 10 percent rating for 
instability of the right knee from July 21, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a Diagnostic Code 5257 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided content-complying, pre-adjudication VCAA 
notice by letter, dated in February 2003 on the underlying 
claim of service connection for a right knee disability.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  The veteran was afforded VA examinations in 2003 
and 2006.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

On VA examination in March 2003, the veteran complained of 
right knee pain and occasional collapse.  History included 
right knee surgery for patellar subluxation during service.  
On testing, there was limited range of motion with the 
veteran stopping at 90 degrees on a knee bend because of 
pain.  Passive range of motion was full with coarse, painful 
crepitus.  The drawer sign, the test for laxity of the 
cruciate ligaments, was negative.  The diagnosis was advanced 
degenerative joint disease of the right knee with surgical 
changes with decreased and painful motion.  

On VA examination on July 21, 2006, the veteran complained of 
constant pain in the right knee with intermittent swelling 
and numbness below the medial collateral ligament operation 
scar. He stated that the pain was constant at 3 to 10 and 
flares to 8 to 10 at night about every two weeks.  He said 
that he was unable to sit with the knee beyond 90 degrees for 
longer than 20 minutes. He could reportedly walk from 1 to 2 
miles, but was unable to climb more than one flight of 
stairs.  He felt that repetition of motion increased the pain 
with some weakness, but did not affect fatigue or 
incoordination.  In addition, he stated that he could not 
kneel or squat. 

On testing, there was slight swelling and tightness without 
any dislocation of the knee.  There was slight laxity in the 
anterior collateral ligament.  Flexion was to 80 degrees, 
actively, and 130 degrees, passively.  On repetitive motion, 
flexion was 40 degrees, actively, and 120 degrees, passively.  
There appeared to be increased weakness as well as limitation 
of motion, but not any incoordination or fatigue. There was a 
definite retropatellar click with flexion and extension and 
definite retropatellar pain on tightening of the quadriceps.  
The diagnosis was worsening degenerative osteoarthritis of 
the right knee.   

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155.

A service-connected disability involving a joint is rated on 
limitation of motion, including functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 



Under Diagnostic Code 5260, limitation of flexion of the knee 
to 15 degrees warrants a 30 percent rating, the highest 
schedular rating under this diagnostic code. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable rating and 
limitation of extension of the knee to 10 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate 
II.

Analysis

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The right knee disability is currently rated 20 percent 
disabling under Diagnostic Code 5260 based on the limitation 
of flexion. The criteria for the next higher rating, 30 
percent, based on limitation of flexion are flexion limited 
to 15 degrees. 

On VA examination in March 2003, there was limited range of 
motion with the veteran stopping at 90 degrees on a knee bend 
because of pain.  On VA examination in July 2006, repetitive 
motion resulted in flexion limited to 40 degrees.  As the 
findings do not approximate or equate to flexion limited to 
15 degrees, considering functional loss due to pain and 
painful movement, the criteria for an initial rating higher 
than 20 percent based on limitation of flexion have not been 
met under Diagnostic Code 5260.

As for limitation of extension under Diagnostic Code 5261, 
the criteria for a separate rating are limitation of 
extension to 10 degrees.  On VA examination in March 2003, 
passive range of motion was full.  On VA examination in July 
2006, there was no limitation of extension reported.  As the 
findings do not approximate or equate to extension limited to 
10 degrees, considering functional loss due to pain and 
painful movement, the criteria for a separate initial rating 
based on limitation of extension have not been met under 
Diagnostic Code 5261.

Where as here, the veteran has arthritis, which is rated on 
limitation of motion, and instability, a separate rating for 
instability may be assigned based on additional disability. 

On VA examination in March 2003, the veteran complained of 
right knee pain and occasional collapse, but testing for 
ligament laxity, drawer sign, was negative.  On VA 
examination on July 21, 2006, there was slight laxity in the 
anterior collateral ligament.  

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating based on instability is slight instability, which was 
found on the VA examination in July 2006, but not a VA 
examination in 2003.  While slight instability was 
demonstrated, moderate instability, the criteria for the next 
higher rating, 20 percent under Diagnostic Code 5257, was 
not. 

For the reasons articulated, an initial rating higher than 20 
percent for degenerative joint disease of the right knee 
based on limitation of motion is not warrant, but an initial 
separate 10 percent rating is warranted based on slight 
instability from July 21, 2006, as a staged rating based on 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

An initial rating higher than 20 percent for degenerative 
arthritis of the right knee based on limitation of flexion is 
denied.  An initial rating of 10 percent for right knee 
instability from July 21, 2006, is granted subject to the law 
and regulations governing the payment of monetary benefits.

____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


